                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                     DOC #: _________________
                                                              DATE FILED: 6/29/2021

              -against-
                                                                   19 Cr. 6-1 (AT)
WILLIAM BAZEMORE,
                                                                   ORDER
                              Defendant.
ANALISA TORRES, District Judge:

       The sentencing scheduled for June 30, 2021, at 11:00 a.m. shall take place in Courtroom
14C of the United States Courthouse, 500 Pearl Street, New York, New York 10007.

       SO ORDERED.

Dated: June 29, 2021
       New York, New York
